Citation Nr: 1448850	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is etiologically related to the Veteran's active service.

2.  Tinnitus is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A.           §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required before the Board decides these claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
Factual Background and Analysis

The Veteran contends that he has bilateral hearing loss disability and tinnitus due to noise exposure in active service.  

The Veteran's DD Form 214 shows that he served as a field artilleryman.  A November 1964 pre-enlistment examination noted the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
0
5
5
5

A March 1966 separation examination indicated the Veteran had a 15/15 whisper test bilaterally.  In a report of medical history completed in connection with the separation examination, the Veteran responded affirmatively to currently having or previously having ear, nose or throat trouble.  

A March 1983 private audiological test indicated the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
15
LEFT
25
35
20
45
35

In a March 2003 statement, Dr. H.B. reported that the Veteran worked in a noisy environment most his life and had longstanding sensorineural hearing loss.  In May 2007, Dr. E.T. stated the Veteran had a longstanding history of bilateral sensorineural hearing loss associated with his occupational noise exposure as a sheet metal worker.  In a June 2010 statement, Dr. J.H. reported that the Veteran had moderate sensorineural hearing loss bilaterally.  

In connection with November 2010 VA treatment, the Veteran reported longstanding bilateral hearing loss and constant bilateral tinnitus.  He indicated that he experienced excessive noise in the military working in field artillery with no hearing protection and occupational noise as a sheet metal worker and fireman.

In a January 2011 VA examination, the Veteran reported working in artillery during active service and occupational noise exposure as a sheet metal worker for 30 years and volunteer fireman for 50 years.  The Veteran stated he noticed tinnitus sounded like a siren beginning in the 1980s, but did not recall a specific incident when it began.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that tinnitus was as likely as not a symptom associated with hearing loss and found hearing loss and tinnitus were not caused by military noise exposure.  The examiner noted the Veteran did not have an entrance hearing test, the exit examination consisted of a whisper test, the Veteran first noticed hearing loss and tinnitus in the 1980s, and there was evidence that the Veteran had occupational noise exposure as a fireman and sheet metal worker.

In February 2011, the Veteran submitted a February 1969 audiogram report to show a change in hearing acuity.  In an October 2013 hearing, he clarified that the audiogram was completed by his employer before he began sheet metal work.

In an October 2013 hearing, the Veteran testified that he experienced acoustic trauma serving as an artillery crewmember on a self-propelled howitzer, with duties including loading projectiles into the gun and making recommendations about the gun, such as giving ear protection to the users.  The Veteran submitted a newspaper article about a self-propelled howitzer and indicated that the machinery was the type he worked on while on active duty.  The Veteran stated that he wore hearing protection while working with sheet metal, he noticed hearing loss and tinnitus in service, and they continued ever since.  He noted that between separation from military service and beginning work as a sheet metal worker he was a milkman with no occupational noise exposure.

In an October 2013 statement, Dr. J.H. reported that the Veteran's tinnitus and hearing loss were at least as likely as not due to artillery noise exposure because the Veteran was repeatedly exposed to artillery without hearing protection.

The Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss disability and tinnitus.

The Board notes that the results of the January 2011 VA examination report establish current bilateral hearing loss disability and tinnitus.  The Board finds the Veteran's statements concerning his in-service duties working with a howitzer to be competent and credible.  The Veteran's statements of preparing howitzers to fire without hearing protection are bolstered by his identified military occupational specialty of field artilleryman.  Therefore, the Board concedes that the Veteran experienced acoustic trauma in service.

The Board has also found the Veteran competently stated that bilateral sensorineural hearing loss and tinnitus began in service and continued ever since.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  Moreover, Dr. J.H. opined that the Veteran's tinnitus and hearing loss were related to service because the Veteran was repeatedly exposed to artillery without hearing protection.
  
The Board acknowledges that the January 2011 VA opinion is against the Veteran's claims.  However, the Board finds the opinion of little probative value because the examiner did not address the Veteran's competent lay statements relating to the onset of his symptoms that worsened over time.  A VA examination report based on incomplete or inaccurate evidence of record is not probative evidence.  

The Board finds the evidence in favor of the claims to be at least in equipoise with that against the claims.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


